Citation Nr: 1023519	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1956 to December 
1959.  He died in October 2005.  The appellant in this matter 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appellant requested in a January 2010 statement that 
"competent medical representation" be made available to her 
if she has a hearing at the RO and that she be provided a 
list of representatives that provide such services on a pro 
bono basis in Washington, DC, if it is not available locally.  
Since VA does not provide such services, she is advised to 
speak to her accredited representative about this.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the appellant's July 2007 substantive appeal to the Board, 
on VA Form 9, she indicated that she wished to have a hearing 
before the Board in Washington, DC.  See 38 C.F.R. § 20.700 
(2009).  In a January 2010 statement she wrote that she 
cannot bear the expense to travel to Washington, DC for the 
hearing and that therefore she was requesting to appear 
before a Veterans Law Judge (VLJ) at a travel board hearing 
at the Portland, Oregon RO.

The Board finds that the appellant had good cause to request 
that a hearing be rescheduled at the RO.  See 38 C.F.R. 
§§ 20.702, 20.704 (2009).  Considerations of due process 
mandate that the Board may not proceed with review of the 
claim on appeal without affording the appellant an 
opportunity for her requested hearing at the RO.  Therefore, 
a remand is required in this case.  See 38 U.S.C.A. § 7107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing, or a videoconference hearing, if 
she should so choose when advised of her 
options, at the RO before a VLJ, as the 
docket permits.  Place a copy of the 
notice to the appellant of the scheduling 
of the hearing in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

